Citation Nr: 1710330	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a head injury.

5.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968, including service as a pararescue recovery specialist stationed in Thailand and temporary duty in the Republic of Vietnam in July 1967 and September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009, July 2011, October 2013, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2009 rating decision denied service connection for a low back condition and a neck condition, and denied entitlement to individual unemployability.  IN August 2010, the Veteran filed a notice of disagreement with the denials of service connection for the back and neck condition.  The RO issued a statement of the case in September 2012 and the Veteran perfected his appeal with an October 2012 VA Form 9.

The July 2011 rating decision denied service connection for head injury and denied the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD).  In February 2012, the Veteran filed a notice of disagreement on the issue of an increased rating for PTSD.  In May 2012, the Veteran filed a notice of disagreement with the entire July 2011 rating decision.  In June 2016, the RO issued a statement of the case for the denial of service connection for head injury.  The Veteran perfected his appeal with a July 2016 VA Form 9.

The October 2013 rating decision denied service connection for CAD.  The Veteran filed a notice of disagreement in January 2014.  In September 2016, the RO issued a statement of the case for the denial of service connection for CAD and the proposed reduction in rating for right knee instability.  In a September 2016 VA Form 9, the Veteran perfected his appeal as to the issues of service connection for CAD only.

In January 2015, the Board granted service connection for right and left knee disabilities.  This was effectuated in an April 2015 rating decision.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.

At that time, the Board also remanded the issues of service connection for PTSD and entitlement to a total disability rating based on individual unemployability due to service connected disabilities for issuance of a statement of the case, and remanded the issues of service connection for back disability, neck disability, and residuals of a head injury for further development.

In a June 2016 rating decision, the RO granted individual unemployability effective July 27, 2010, and eligibility to Dependents' Educational Assistance effective July 27, 2010.  As this represents a full grant of the benefits sought with regard to TDIU, that issue is no longer before the Board.  This rating decision also increased the Veteran's rating for PTSD to 70 percent effective July 27, 2010.  Thus far, the Veteran has not been issued a supplemental statement of the case on the issue of entitlement to a rating higher than 70 percent for PTSD.

The issues of entitlement to a rating higher than 70 percent for PTSD and service connection for head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran's coronary artery disease has not yet manifested to a compensable degree.

3.  The evidence is at least in equipoise as to whether the Veteran's low back condition was caused by his active service.

4.  The evidence is at least in equipoise as to whether the Veteran's neck condition was caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (2016).

2.  The criteria for service connection for low back condition have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for neck condition have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2009 (low back, neck) and September 2010 (head injury).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in August 2009 (low back and neck), May 2015 (low back and neck), and July 2016 (heart).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection - Coronary Artery Disease

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014).  Service connection for certain disabilities, including ischemic heart disease (such as coronary artery disease), is presumed for veterans who were exposed to herbicides while in service if this disability manifests to a compensable degree at any time after service.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309 (e) (2016).  A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Here, the record shows that the Veteran's service included temporary duty in the Republic of Vietnam in July 1967 and September 1967.  Additionally, the Veteran has been diagnosed with coronary artery disease.  See August 2015 letter from physician.  Thus, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam era and since then developed coronary artery disease.

The remaining question for presumptive service connection is whether this disability has manifested to a compensable degree at any time since the Veteran's separation from service.  A compensable degree of coronary artery disease requires heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  See 38 C.F.R. § 4.104, DC 7005.  VA treatment records show atherosclerotic aortic and coronary calcifications.  See e.g., June 2012 VA CT scan.  The Veteran has not taken continuous medication for this condition.  A June 2016 echocardiogram found left ventricular ejection fraction (LVEF) of 55 to 60 percent.  At his July 2016 VA examination, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  Thus, the record does not show that the Veteran's coronary artery disease has manifested to a compensable degree.  Although the Veteran would be entitled to service connection if the severity of his condition reached a compensable level, he is not yet entitled to the presumption.  As such, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Again, the record contains a diagnosis of coronary artery disease and the Veteran's exposure to herbicide agents is presumed.  The remaining question is whether there is a causal link between the Veteran's in-service exposure to herbicide agents and his current coronary artery disease.  To this end, the Veteran has submitted an August 2015 private opinion from a private advanced registered nurse practitioner, stating that the Veteran's coronary artery disease was caused and/or aggravated by his Agent Orange exposure during service.  This opinion relied on the inclusion of ischemic heart disease, including coronary artery disease, as a presumptive condition associated with exposure to herbicide agents, as the reason that his coronary artery disease was dieu to service.  As such, it is insufficient to satisfy the medical nexus requirement.  Similarly, the Veteran's lay statement regarding causation also focuses on this condition's inclusion on the presumptive list.  This is not lay evidence of a nexus between the Veteran's service and his current diagnosis.  Thus, service connection on a direct basis is not warranted.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for coronary artery disease and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection - Low Back Condition

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  In this case, the record does not include any evidence showing that the Veteran had arthritis of his low back manifesting within one year of separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

Here, the Veteran has been diagnosed with lumbar strain and degenerative disc disease of the lumbosacral spine.  See August 2009 VA examination, May 2015 VA examination.  The Veteran has stated that he believes this condition is due to repetitive injuries related to his duties and training for para-rescue.  His military occupation specialty was para-rescue recovery specialist and his military personnel records show several parachute jumps.  The Veteran is competent to provide lay evidence of repetitive minor injuries consistent with his military duties and the Board finds his reports credible.  Thus, the first two elements of service connection are satisfied.

The remaining question is whether his parachuting in-service is related to his current diagnoses.  To this end, the Veteran has undergone VA examinations in August 2009 and May 2015 and has submitted private medical opinions.  

The August 2009 VA examiner found that it was less likely as not that the Veteran's lumbar strain was caused by or the result of daily activities as a para-rescue man while on active duty.  This was based on the lack of medical evidence of traumatic events while in the military.  As this examiner did not address the Veteran's lay contentions, this opinion was inadequate.

In a July 2013 opinion, a private physician found that the Veteran's current lumbar spine disability was as likely as not the result of his duties as a para-rescuer.  He had over 79 jumps and had gone through extreme training to be a para-rescuer.  The weight that a para-rescuer would carry would further worsen his impacts.  He had related multiple repetitive impact loading injuries to his lower back during his service in Vietnam.  Specifically, this physician found that the Veteran's lumbar spinal disability was due to his multiple jumps compressive forces and repetitive impact loading created to his disks in his lower back.

In a March 2015 opinion, the private physician who wrote the July 2013 opinion again found that the Veteran's current condition was caused by his military service; specifically, his duties as a para-rescuer and his 79 plus jumps including jumps in the Vietnam warzone and the extreme training required to become a para-rescuer.  This physician stated that the original cause of the chronic degenerative joint disease in the Veteran's lumbar spine was the multiple repetitive impact loading injuries to his lower back caused by his multiple parachute jumps and extensive training as a para-rescue specialist in the United States Air Force.  This opinion reasoned that the initial cause of the degenerative joint disease was most likely repetitive microtrauma to the joints caused by parachuting and it landings.  These microtraumas started the process that slowly led over time to chronic degenerative joint disease.  In support for his position, he referenced medical treatise evidence from the Journal of the Royal Army Medical Corps.  The article was attached.  This physician note that axial forces acting on the skeleton during parachuting are tremendous and during the parachute opening the spine is subjected to deceleration in the order of 4 g for a standard military parachute and 3 to 15 g during the opening of a skydiving parachute.  This article further stated that there is agreement as to the role of mechanical stress to the spine in the development of degenerative changes on the discs and concluded that young parachutists had a considerable degree of degenerative changes in the lumbar spine as compared to the prevalence reported in other studies in non parachuters.  Hence parachuting seemed to hasten the normal degenerative process.

The May 2015 VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the claimed back condition less likely as not had its clinical onset during the Veteran's period of service, or was otherwise related to such period of service, including to any in-service injury or disease.  This examiner had reviewed the prior opinions and the article cited therein.  This examiner noted that that report was an observational description of degenerative changes in parachuting instructors, not a prospective study, and not a study with a control group, finding that the study was not intended to show a cause and effect relationship or even to calculate the risk of developing degenerative disease from parachute jumping.  There were many hypotheses mentioned in the article, with the caveat that these theories were controversial.  This examiner then noted that despite the Veteran's many jumps in service, there was no history of trauma to the spine, and all reports of medical history and exams from 1965 until 1972 (4 years after separation) were silent for back complaints, evaluation, or treatment.  This examiner reasoned that if parachute jumps were to be the proximate cause of degenerative spine changes, it would only be reasonable to see the changes develop within 1-5 years of the jumps, which is seen in degenerative arthritis after bone or joint fractures.  The probability of any relationship is progressively less likely the longer the time interval.  The Veteran here reported an onset approximately 40 years after separation, in an age group where degenerative disease incidence is high, generally attributed to the aging forces, daily life and occupational/exercise stresses or genetic tendencies.

In a July 2015 opinion, a private advanced registered nurse practitioner found that the Veteran's current lumbar spine disability was at least as likely as not a result of, related to, and/or aggravated by his military service, in-service injuries, and/or para-rescue duties.  This opinion was based on findings that the Veteran's lay statement that he sustained multiple and repetitive impact loading injuries in conjunction with his duties as a para-rescuer, including jumps and landings.  This opinion referred to medical literature that supported pathophysiological and historical changes of degenerative disc disease with shear and compressive forces during parachuting activities due to excessive and abrupt acceleration and deceleration forces that reverberate throughout the spinal structures.

Thus, the record appears to be in relative equipoise on the question of whether the current back condition was caused by the Veteran's military service.  As reasonable doubt is to be resolved in the Veteran's favor, all elements are met and service connection for low back condition is granted.


IV.  Service Connection - Neck Condition

With regard to the Veteran's claimed neck condition, the record again does not include any evidence from within one year of the Veteran's separation from service.  He was first diagnosed with cervical spondylosis in the 1990s, several decades after his separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

Here, the Veteran has been diagnosed with cervical radiculopathy and cervical spine degenerative disease with stenosis.  See August 2009 VA examination, May 2015 VA examination.  The Veteran has stated that he believes this condition is due to repetitive injuries related to his duties and training for para-rescue.  His military occupation specialty was para-rescue recovery specialist and his military personnel records show several parachute jumps.  The Veteran is competent to provide lay evidence of repetitive minor injuries consistent with his military duties and the Board finds his reports credible.  Thus, the first two elements of service connection are satisfied.

The remaining question is whether his parachuting in-service is related to his current diagnoses.  To this end, the Veteran has undergone VA examinations in August 2009 and May 2015 and has submitted private medical opinions.

The August 2009 VA examiner found that it was less likely as not that the Veteran's current cervical radiculopathy was caused by or the result of daily activities as a para-rescue man while on active duty.  This was based on the lack of medical evidence of traumatic events while in the military.  As this examiner did not address the Veteran's lay contentions, this opinion was inadequate.

In a July 2013 opinion, a private physician found that the Veteran's current spine disability was as likely as not the result of his duties as a para-rescuer.  He had over 79 jumps and had gone through extreme training to be a para-rescuer.  The weight that a para-rescuer would carry would further worsen his impacts.  He had related multiple times where he sustained whiplash type injuries and repetitive stress injuries to his neck during his service in Vietnam.

In a March 2015 opinion, the private physician who wrote the July 2013 opinion again found that the Veteran's current condition was caused by his military service; specifically, his duties as a para-rescuer and his 79 plus jumps including jumps in the Vietnam warzone and the extreme training required to become a para-rescuer.  This physician stated that the original cause of the chronic degenerative joint disease in the Veteran's cervical spine was the whiplash type injuries and repetitive stress injuries to his neck caused by his multiple parachute jumps and extensive training as a para-rescue specialist in the United States Air Force.  This opinion reasoned that the initial cause of the degenerative joint disease was most likely repetitive microtrauma to the joints caused by parachuting and it landings These microtraumas started the process that slowly led over time to chronic degenerative joint disease.  In support for his position, he referenced medical treatise evidence from the Journal of the Royal Army Medical Corps.  The article was attached.  This physician note that axial forces acting on the skeleton during parachuting are tremendous and during the parachute opening the spine is subjected to deceleration in the order of 4 g for a standard military parachute and 3 to 15 g during the opening of a skydiving parachute.  This article further stated that there is agreement as to the role of mechanical stress to the spine in the development of degenerative changes on the discs and concluded that young parachutists had a considerable degree of degenerative changes in the lumbar spine as compared to the prevalence reported in other studies in non parachuters.  Hence parachuting seemed to hasten the normal degenerative process.

The May 2015 VA examiner found that the claimed neck condition less likely as not had its clinical onset during the Veteran's period of service, or was otherwise related to such period of service, including to any in-service injury or disease.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner reviewed the earlier opinions and the article cited by the Veteran's private physician.  This examiner noted that that article referred to a study that did not include the cervical spine; therefore comments about it could not be made specifically.  Again, despite the Veteran's many jumps in service, there was no history of trauma to the neck, and all reports of medical history and exams from 1965 until 1972 (4 years after separation) were silent for neck complaints, evaluation, or treatment.  This examiner reasoned that if parachute jumps were to be the proximate cause of degenerative cervical spine changes, it would only be reasonable to see the changes develop within 1-5 years of the jumps, which is seen in degenerative arthritis after bone or joint fractures.  The probability of any relationship is progressively less likely the longer the time interval.  The Veteran here reported an onset approximately 24 years after separation.  For that long an interval, degenerative disease from aging forces, daily life and occupational/exercise stresses or genetic tendencies could not be discounted and were more the likely proximate cumulative causes.

In a July 2015 opinion, a private advanced registered nurse practitioner found that the Veteran's current cervical spine disability was at least as likely as not a result of, related to, and/or aggravated by his military service, in-service injuries, and/or para-rescue duties.  This opinion was based on findings that the Veteran's lay statement that he sustained multiple and repetitive impact loading injuries in conjunction with his duties as a para-rescuer, including jumps and landings.  This opinion referred to medical literature that supported pathophysiological and historical changes of degenerative disc disease with shear and compressive forces during parachuting activities due to excessive and abrupt acceleration and deceleration forces that reverberate throughout the spinal structures.

Thus, the record appears to be in relative equipoise on the question of whether the current neck condition was caused by the Veteran's military service.  As reasonable doubt is to be resolved in the Veteran's favor, all elements are met and service connection for neck condition is granted.


ORDER

Service connection for coronary artery disease (CAD) is denied.

Service connection for a low back condition is granted.

Service connection for a neck condition is granted.



REMAND

The Veteran has provided lay evidence of an in-service head injury.  Specifically, he has reported his head striking ground when landing with a parachute.  The Veteran is competent to provide lay evidence of such an injury.  He is also competent to provide lay evidence of an ongoing condition since that injury regardless of whether or not he has sought treatment for it.  Although the Veteran has not described his current complaint, submission of a claim for service connection implies a current condition.  An examination is necessary to determine the nature of this condition and whether or not it is related to the in-service head injury described.

In a June 2016 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent effective July 27, 2010.  This rating decision stated that the Veteran had requested a 70 percent rating for PTSD and TDIU, so this decision was considered a complete grant of the benefits sought on appeal.  This appears to be based in part on statements from the Veteran's attorney in which she asked that if the Veteran's PTSD was found not to warrant a 100 percent rating that it be assigned a 70 percent rating and TDIU.  The Board does not accept that as limiting the Veteran's appeal to a 70 percent rating for PTSD if TDIU is assigned.  As such, this is not a full grant of the benefit sought and the AOJ must provide a supplemental statement of the case on this issue in order to comply with the Board's January 2015 Remand directive that if nay determinations remain unfavorable to the Veteran a supplemental statement of the case is to be furnished.  Thereafter, it should be certified to the Board.  If the Veteran does not wish to pursue this appeal, then he may explicitly withdraw it in writing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA head injury examination to determine the nature and etiology of his claimed head injury.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a disability that was caused by his active duty military service, to include the reported head injury while parachuting.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

2.  After completion of the above development and any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a head injury in light of all evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

3.  Furnish to the Veteran and his representative a supplemental statement of the case on the issue of entitlement to a rating higher than 70 percent for PTSD and afford adequate time to respond before returning the case to the Board for further adjudication

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


